Opinion filed August 9, 2018




                                      In The


        Eleventh Court of Appeals
                                   ___________

                               No. 11-17-00344-CR
                                   ___________

                   MELVIN SHAWN PAYNE, Appellant
                                        V.
                     THE STATE OF TEXAS, Appellee


                      On Appeal from the 39th District Court
                          Throckmorton County, Texas
                           Trial Court Cause No. 1230


                      MEMORANDUM OPINION
      Appellant, Melvin Shawn Payne, originally pleaded guilty to the offense of
theft of cattle, a third-degree felony. Pursuant to the terms of the plea agreement,
the trial court deferred a finding of guilt and placed Appellant on community
supervision for five years.     The State subsequently filed a motion to revoke
community supervision and adjudicate Appellant’s guilt. As a result of that motion,
the trial court ordered an additional fine and extended the term of community
supervision by one year. Approximately two years later, the State filed another
motion to revoke community supervision and adjudicate Appellant’s guilt. At a
contested hearing on the motion, the trial court found all of the State’s allegations to
be true, revoked Appellant’s community supervision, adjudicated him guilty of the
charged offense, and assessed his punishment at confinement for eight years and the
balance of the unpaid fine, fees, and court costs. We dismiss the appeal.
        Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that he has concluded that this
appeal is frivolous. Counsel has provided Appellant with a copy of the brief, a copy
of the motion to withdraw, an explanatory letter, and a copy of the appellate record.
Counsel advised Appellant of his right to review the record and file a response to
counsel’s brief.1 Counsel also advised Appellant of his right to file a petition for
discretionary review with the clerk of the Texas Court of Criminal Appeals seeking
review by that court. See TEX. R. APP. P. 48.4, 68. Court-appointed counsel has
complied with the requirements of Anders v. California, 386 U.S. 738 (1967);
Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014); In re Schulman, 252 S.W.3d
403 (Tex. Crim. App. 2008); and Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App.
1991).
        Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record, and we agree that the appeal is without merit and
should be dismissed. See Schulman, 252 S.W.3d at 409. We note that proof of one
violation of the terms and conditions of community supervision is sufficient to
support revocation and to proceed with an adjudication of guilt. See Smith v. State,
286 S.W.3d 333, 342 (Tex. Crim. App. 2009). Furthermore, absent a void judgment,


        1
          We note that this court granted Appellant more than thirty days in which to exercise his right to
file a response to counsel’s brief and that Appellant has not filed a response.

                                                    2
issues relating to an original plea proceeding may not be raised in a subsequent
appeal from the revocation of community supervision and adjudication of guilt.
Jordan v. State, 54 S.W.3d 783, 785–86 (Tex. Crim. App. 2001); Manuel v. State,
994 S.W.2d 658, 661–62 (Tex. Crim. App. 1999). Based upon a review of the record
in this cause, we agree with counsel that no arguable grounds for appeal exist.2
        Accordingly, the motion to withdraw is granted, and the appeal is dismissed.


                                                                   PER CURIAM


August 9, 2018
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Willson, J.,
Bailey, J., and Wright, S.C.J.3

Willson, J., not participating.




        2
         We note that Appellant has a right to file a petition for discretionary review pursuant to TEX. R.
APP. P. 68.
        3
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.


                                                      3